Citation Nr: 1138442	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A transcript of the hearing is of record.

In October 2009, the Board reopened the Veteran's back claim and remanded the issue for VA treatment records and a VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the March 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The issue of entitlement to compensation for nerve damage from the February 2010 surgery on his spine pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

After a review of the record, the Board finds that another remand is necessary for further development prior to adjudicating the claim on appeal.  

The Veteran has identified potentially relevant records that may assist in substantiating his claim that are not associated with the claims file.  In this regard, VA treatment records reveal that the Veteran was receiving treatment by a private physician.  In an April 2011 response to the March 2011 supplemental statement of the case, the Veteran requested that his private medical records from his independent pain management doctor be included in the record.  He provided the contact information for the physician.  VA has not attempted to obtain these private records to include sending the Veteran a release form.  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Board finds that a remand is necessary to attempt to obtain these private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate consent to obtain the private treatment records of Dr. J. N. M. in Seffner, Florida.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any treatment records related to the Veteran's back and associate them with the Veteran's VA claims folder.

2. Thereafter, if private treatment records are associated with the claims file, then provide the Veteran with another VA examination for his low back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) is etiologically related to any injury, disease or incident (to include parachuting, running and heavy lifting) in active military service or any symptomatology shown in service.   The examiner should provide a complete rational for all conclusions reached.  As part of the rationale, the examiner is asked to address the Veteran's lay statements of continuity of symptomatology.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a back disorder.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



